DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1A and 2B in the reply filed on July 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 14, 16-17, and 20-21 are withdrawn as indicated by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 and 24-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 18 recites the desired result of “detecting, based on the brain activity data, that the user is presented with a choice that affects the target sleep routine” but the originally filed disclosure fails to explain how this is achieved. As explained in MPEP § 2161.01:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
Computer-implemented functional limitations in the claims are only supported if “the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” 
It seems clear that Applicant has adequate support for collecting and analyzing brain activity data (e.g. via a multimodal measurement system which collects optical and electrical measurements of brain activity). What is not clear, however, is how Applicant intends to determine, from that brain data, that a user is “presented with a choice that affects the target sleep routine.” After reviewing the specification, this feature only seems to be described in Paras. [0115]-[0116]. Specifically, Para. [0115] merely restates the same language found in claim 18, while Para. [0116] gives a further example of “the brain activity data may indicate that the user is being tempted to eat something at a particular time of day that would negatively impact the user's target sleep routine.” However, even this example lacks adequate written description because there is no explanation as to how Applicant intends to specifically detect a temptation to eat from the brain data. For instance, there is no explanation as to how a temptation to eat would be distinguished from other temptations by analyzing the brain data.
More importantly, even if Applicant did hypothetically have support for this one example (which the Examiner does not concede for the reasons explained above), that would certainly not be enough to support the entire breadth of what is claimed in claim 18. In other words, even if Applicant had explained how to detect a temptation to eat (i.e. how to distinguish that specific temptation from all other temptations), that would not establish how Applicant intends to detect all choices “that affect the target sleep routine” as presented in the scope of claim 18. As noted in MPEP § 2161.06:
generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed … a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed” … the issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed.
Claim 18 sets forth a desired result in functional terms but is not supported by any detail in the specification to establish how that desired result is achieved. As such, claim 18 fails to comply with the written description requirement. 
	Similarly, claims 24 and 25 recite “correlating the sleep performance score with the brain activity score to determine how the sleep performance score affects the brain activity score” and “correlating the brain activity score with the sleep performance score to determine how the brain activity score affects the sleep performance score,” respectively. This appears to be described in the specification at Paras. [0101]-[0110]. However, those paragraphs only show support for correlating these two scores, but not necessarily for determining how one affects the other. Para. [0104] provides the example of “based on the correlation, sleep routine module 1002 may determine that the temperature of the room in which the user slept had a positive effect on the user's quality of sleep and, consequently, the user's ability to function the next day.” However, this example fails to explain how to determine causality between the room temperature and the user’s quality of sleep and/or ability to function the next day. The example seems to only be determining a correlation, and then simply assuming that causality follows (which is of course not necessarily true). This example also fails to explain how to determine causality between the sleep quality and the ability to function. For instance, it could be merely coincidental that the user in this example had a high ability to function on a day following a night with a high quality of sleep; it could also be merely coincidental that either of these followed the change in room temperature. Applicant does not explain how merely determining correlations between these data sources can be used to “determine how [one] affects the [other]” as claimed in claim 24-25 (and indeed it is well established in statistics that merely determining correlation is not enough to determine causality). As such, claims 24-25 fail to comply with the written description requirement. 
	Claim 19 is rejected here only by virtue of its dependence from rejected claim 18.

Claims 18-19 and 24-25 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To satisfy the enablement requirement, the claimed invention must allow for any person skilled in the art to make and use the invention without undue experimentation. See MPEP § 2164.01. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims (MPEP § 2164.08);
(B) The nature of the invention (MPEP §2164.05(a));
(C) The state of the prior art (MPEP §2164.05(a));
(D) The level of one of ordinary skill (MPEP §2164.05(b));
(E) The level of predictability in the art (MPEP §2164.03);
(F) The amount of direction provided by the inventor (MPEP §2164.03);
(G) The existence of working examples (MPEP §2164.02); and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (MPEP §2164.06).
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407. However, “[w]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.” MPEP § 2164.04 (emphasis added). “According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement.” Id. 
As discussed above in the written description rejections, claims 18 and 24-25 specify desired results in the form of functional limitations, but the originally filed disclosure does not explain how the results can be achieved using the collected data in the manner claimed. Specifically, claim 18 recites the desired result of “detecting, based on the brain activity data, that the user is presented with a choice that affects the target sleep routine” but the originally filed disclosure does not explain how to discern, from brain data, that a user is “presented with a choice that affects the target sleep routine.” Similarly, claims 24 and 25 recite “correlating the sleep performance score with the brain activity score to determine how the sleep performance score affects the brain activity score” and “correlating the brain activity score with the sleep performance score to determine how the brain activity score affects the sleep performance score,” respectively, but while the specification explains correlating these two scores, it does not how to determine whether one affects the other (i.e. how to determine causality between the two) based on the correlation. Without sufficient explanation for how the desired results in claims 18 and 24-25 can be achieved in the manner claimed, one skilled in the art would be unable to make and/or use the claimed invention without undue experimentation. As such, claims 18 and 24-25 fail to comply with the enablement requirement.
Claim 19 is rejected here only by virtue of its dependence from rejected claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7, 12-13, 15, 18-19, 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process (generating a target sleep routine for a user) without significantly more. 
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. See MPEP § 2106.04. 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

Here, all of Applicant’s claims are clearly directed to either a process (i.e. “method”) or to a machine (e.g. “system,” “non-transitory computer readable medium”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (e.g. by a doctor or other user), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally, but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

In the instant claims, the only additional limitations beyond the mental process are (1) generic data collection elements/sensors (“brain interface system,” “sleep tracking device,” “optical measurement system,” “electrical-based brain data acquisition operations,” generic wearable devices, and measuring time-resolved pulse oximetry) and generic feedback/output types (alert, electrical stimulation, auditory stimulation) which are insignificant extra-solution activity because they merely collect the data required to carry out the mental process or output a result of the mental process (see MPEP § 2106.05(g)), and (2) the “computing device” which carries out the mental process, which is just a generic computer operating in its ordinary capacity (see MPEP § 2106.05(f)). These limitations are thus insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices (“brain interface system,” “sleep tracking device,” “optical measurement system,” “electrical-based brain data acquisition operations,” generic wearable devices, and measuring time-resolved pulse oximetry, generic feedback/output types including alert, electrical stimulation, auditory stimulation, and a computing device). The Examiner takes official notice that all of the items listed above were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Additionally, numerous examples of the generic devices listed above can be seen in the art cited with this action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2015/0257697 A1 to Sepah (hereinafter “Sepah”).
Regarding Claim 1, Sepah teaches:
a brain interface system configured to be worn by a user and to output brain activity data associated with the user (see “EEG” in Para. 14); 
a sleep tracking device configured to be worn by the user and to output sleep tracking data associated with the user (see generally Para. 14 which teaches various methodologies “to track sleep parameters” such as oximetry); and 
a computing device configured to generate, based on the brain activity data and the sleep tracking data, sleep routine data representative of a target sleep routine for the user (see Para. 15: “to provide understandable feedback on their sleep quantity and quality … individualized recommendations (e.g. prescribing the time to go to bed or get out of bed, when to get out of bed if unable to fall asleep, when to try to sleep again) … behavioral alerts (e.g. a vibration to go to bed or get out of bed) …”).

Claims 1, 15 and 30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2019/0099582 A1 to Crow et al. (hereinafter “Crow”).
	Regarding Claim 1, Crow teaches:
a brain interface system configured to be worn by a user and to output brain activity data associated with the user (see e.g. “electroencephalography (EEG) electrodes configured to measure a subject's brain activity during sleep” in the abstract; also see discussion of EEG in e.g. Paras. 109 and 113); 
a sleep tracking device configured to be worn by the user and to output sleep tracking data associated with the user (see e.g. pulse oximetry sensor discussed in Para. 119; additionally, any of the other sensor types discussed in Para. 109 can be considered the sleep tracking device); and 
a computing device configured to generate, based on the brain activity data and the sleep tracking data, sleep routine data representative of a target sleep routine for the user (see discussion of recommendations in e.g. Para. 91).

Regarding Claim 15, see e.g. Para. 91 (operation can include recommendations and/or stimulations).  

	Regarding Claim 30, see e.g. Paras. 92, 131, 133-136 (the processor and various processing steps can be in the wearable device 12). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Crow as applied to claim 1 above in view of US 10,340,408 to Katnani et al. (hereinafter “Katnani”).
	Regarding Claims 2-6, Crow teaches the invention of claim 1 as discussed above but fails to specifically teach:
wherein the brain interface system comprises an optical measurement system configured to perform optical-based brain data acquisition operations, the brain activity data based on the optical-based brain data acquisition operations.
wherein the optical measurement system comprises: a wearable assembly configured to be worn by the user and comprising: a plurality of light sources each configured to emit light directed at a brain of the user, and a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain, the brain activity data based on the arrival times.
wherein the detectors each comprise a plurality of single-photon avalanche diode (SPAD) circuits.
wherein the wearable assembly further comprises: a first module comprising a first light source included in the plurality of light sources and a first set of detectors included in the plurality of detectors; and a second module physically distinct from the first module and comprising a second light source included in the plurality of light sources and a second set of detectors included in the plurality of detectors.
wherein the first and second modules are configured to be removably attached to the wearable assembly.
Katnani teaches a brain diagnostic system including:
wherein the brain interface system comprises an optical measurement system configured to perform optical-based brain data acquisition operations, the brain activity data based on the optical-based brain data acquisition operations (see e.g. “non-invasive wearable brain interface system includes a headgear configured to be worn on a head of the user and a plurality of self-contained photodetector units configured to removably attach to the headgear. The photodetector units each include a plurality of photodetectors configured to detect photons of light after the photons reflect from a target within a brain of the user” in the abstract);
wherein the optical measurement system comprises: a wearable assembly (see quoted portion of the abstract above) configured to be worn by the user and comprising: a plurality of light sources (e.g. 302) each configured to emit light directed at a brain of the user, and a plurality of detectors (e.g. 304) configured to detect arrival times for photons of the light after the light is scattered by the brain, the brain activity data based on the arrival times (see e.g. Col. 1 lines 46-62)
wherein the detectors each comprise a plurality of single-photon avalanche diode (SPAD) circuits (see SPADs 304).
wherein the wearable assembly further comprises: a first module (e.g. 2304-1) comprising a first light source included in the plurality of light sources and a first set of detectors included in the plurality of detectors; and a second module (e.g. 2304-2) physically distinct from the first module and comprising a second light source included in the plurality of light sources and a second set of detectors included in the plurality of detectors (see e.g. photodetector system 300, which is one of multiple in an array; this can also be seen with photodetector units 2304 in FIG. 23, described in Col. 17 lines 32-38 as follows: “Each photodetector unit 2304 may be similar to photodetector system 300. For example, each photodetector unit 2304 may include an individual light source configured to generate light and a plurality of photodetectors configured to detect photons of the light after the photons reflect from a target within a brain of user 2310.”).
wherein the first and second modules are configured to be removably attached to the wearable assembly (see e.g. “a plurality of self-contained photodetector units configured to removably attach to the headgear” in the abstract).

	Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to further incorporate an optical brain measurement system as taught by Katnani because doing so would advantageously provide additional useful diagnostic information about the subject’s brain utilizing a known measurement system to carry out its known purpose. 

	Regarding Claim 7, Crow teaches the collection of brain data via electrodes (EEG) as discussed in the rejection of claim 1 above, and the combination with Katnani further adds an optical-based brain data acquisition operation as discussed in the rejections of claims 2-6 above. As such, the resultant combined device of Crow in view of Katnani collects both electrical and optical brain activity data.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Crow as applied to claim 1 above, and further in view of Katnani and US 2019/0175068 A1 to Everdell (hereinafter “Everdell”).
	Regarding Claims 7-10, Crow as modified by Katnani teaches an optical-based brain data acquisitions including a wearable assembly with light sources and photodetectors and multiple modules as explained in the rejections of claims 2-6 above. It is also noted that Crow teaches collection of EEG data from the subject via electrodes on a wearable device as explained in the rejection of claim 1 above. However, Crow in view of Katnani fails to teach that the same wearable assembly has the light sources, detectors, and a plurality of electrodes, with each module having its own respective electrode. 
	Another reference, Everdell, teaches a wearable head assembly very similar to Katnani’s and including individual removable modules (120) each having its own light source (122) and detector (124) in addition to its own electrode (128) for measuring EEG (see e.g. Paras. 34 and 103 and claim 24). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani to further incorporate an electrode into each of the plurality of modules, as taught by Everdell, because this would advantageously allow the same wearable assembly to carry out both the electrical and optical measurements, thereby achieving the more comprehensive brain activity data collection in a more convenient and efficient configuration. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Katnani and Everdell as applied to claim 10 above, and further in view of US 20180014741 A1 to Chou (hereinafter “Chou”).
Regarding Claim 11, Crow in view of Katnani and Everdell teaches claim 10 as discussed above, but fails to teach that the first electrode surrounds the first light source on the surface of the first module. Another reference, Chou, teaches a similar wearable monitoring device including both electrical and optical measurements from the same device, and in which the electrode and light source can be arranged together in a variety of configurations including one in which the electrode surrounds the light source (see Para. 47). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani and Everdell to position the electrode surrounding the light source, as taught by Chou, because this would advantageously save space compared to providing them separately, and/or because this would merely involve choosing from among a small number of known configurations for arranging two sensors together aimed at a common surface. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crow as applied to claim 1 above, and further in view of US 20180256094 A1 to Russell et al. (hereinafter “Russell”).
	Regarding Claim 12, Crow teaches the system of claim 1 as discussed above and further teaches that the pulse oximeter can be incorporated into a variety of wearables at various body locations, including the finger. Crow fails to specifically teach that the finger-based oximeter is a “ring,” and fails to teach an oximeter in a wearable on the chest, arm or wrist. Nevertheless, as an initial matter, the Examiner takes official notice that these were all well known locations for wearable diagnostic devices incorporating pulse oximetry. Additionally, attention is directed to Russell who teaches a similar sleep diagnostic invention including a pulse oximeter built into a wrist wearable device (see Para. 66); Russell also teaches that the device could take the shape of a ring or a wearable on the chest or arm (see Para. 93). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to incorporate the pulse oximeter into a wearable device configured to be worn on any of the claimed body locations, as seen in Russell, because these were all known suitable locations for a pulse oximeter (and/or many other types of physiological sensors), and it would be obvious to merely choose from among the known suitable locations so that the desired physiological data could be collected. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crow as applied to claim 1 above, and further in view of US 6216021 to Franceschini et al. (hereinafter “Franceschini”) and/or US 9579060 to Lisy et al. (hereinafter “Lisy”).
	Regarding Claim 13, Crow teaches the system of claim 1 as discussed above but fails to specify whether the pulse oximetry is time-resolved. Another reference, Franceschini, teaches how to achieve time-resolved pulse oximetry and why it is advantageous (see the abstract). Additionally, Lisy teaches a wearable diagnostic device including time-resolved pulse oximetry used for a variety of health-based applications (see Col. 27 lines 35-44). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to incorporate time-resolved pulse oximetry, as taught by Franceschini and/or Lisy, because doing so would simply involve substituting one known pulse oximetry methodology for another to obtain predictable results, and/or because Franceschini and/or Lisy specifically teach that this methodology is advantageous. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crow as applied to claim 15 above, and further in view of US 20070293731 A1 to Downs et al. (hereinafter “Downs”).
	Regarding Claims 18-19, Crow teaches the invention of claim 15, including an operation that can be a recommendation (i.e. an alert) and/or a stimulation, as already discussed above, but fails to specifically teach detecting, based on the brain activity data, that the user is presented with a choice that affects the target sleep routine; and providing, in response to the detecting that the user is presented with the choice, feedback configured to assist the user in making the choice. Another reference, Downs, teaches a similar sleep monitoring device which includes providing real-time guidance, such as to inform a subject how current and/or future behavior will affect future cognitive effectiveness (see generally Paras. 55-58 describing this feature, particularly Para. 57). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to further include detecting, based on the brain activity data, that the user is presented with a choice that affects the target sleep routine; and providing, in response to the detecting that the user is presented with the choice, feedback configured to assist the user in making the choice, as taught by Downs, because doing so would advantageously assist a user in making better decisions related to their sleep and performance.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Crow as applied to claim 1 above, and further in view of US 2021/0016053 A1 to Kelly (hereinafter “Kelly”).
	Regarding Claim 22, Crow teaches claim 1 as discussed above but fails to teach wherein the computing device is further configured to: provide, prior to generating the sleep routine data, the brain activity data to a machine learning model; and generate, based on an output of the machine learning model, predicted sleep routine data representative of a predicted target sleep routine for the user.
	Another reference, Kelly, teaches a similar system for sleep optimization including a machine learning model for generating a predicted target sleep routine for a user (see generally Paras. 6, 24, and 49). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to provide, prior to generating the sleep routine data, the brain activity data to a machine learning model; and generate, based on an output of the machine learning model, predicted sleep routine data representative of a predicted target sleep routine for the user, as taught by Kelly, because this would advantageously improve the accuracy (and thus effectiveness) of the target sleep routine. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Kelly as applied to claim 22 above, and further in view of US 20190117151 A1 to Stern (hereinafter “Stern”).
	Regarding Claim 23, Crow in view of Kelly teaches the system of claim 22 as discussed above, including a machine learning model which is trained on, at a minimum, the user’s own data (see Para. 6 of Kelly). Kelly fails to specify whether the model is trained using sleep routine data for a plurality of users. However, as an initial matter, the Examiner takes official notice that it was extremely well known and common to train machine learning models using data from many users. As one example, Stern teaches a machine learning model for prediction of effectiveness of sleep treatments trained on historical data from a plurality of users (see e.g. Para. 8). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Kelly to train the machine learning model using sleep routine data for a plurality of users, as seen in Stern and/or as is well known in the art, so that the machine learning model would yield a more accurate result based on a more reliable dataset. 

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Crow as applied to claim 1 above, and further in view of US 2011/0015495 A1 to Dothie et al. (hereinafter “Dothie”) and/or US 2018/0056130 A1 to Bitran et al. (hereinafter “Bitran”).
	Regarding Claims 24-25, Crow teaches the system of claim 1 as discussed above, but fails to specifically teach correlating brain activity and sleep performance scores to determine how they affect each other, and then generating the routine data based on that determination. Dothie teaches a similar invention including sensing user physiological data during sleep and awake periods and correlating the two to see how sleep impacts daytime performance and vice versa (see e.g. Paras. 65, 161-163, 165, 170). Similarly, Bitran also teaches collecting sleep and daytime sensor data and correlating the two to detect impacts of one on the other (see e.g. Para. 40). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to include correlating brain activity and sleep performance scores to determine how they affect each other, and then generating the routine data based on that determination, as taught by Dothie and/or Bitran, because doing so would advantageously allow the system to make more accurate and helpful recommendations to the user.  

	Regarding Claims 26-27, Dothie teaches that routine data is generated based on the user’s particular desired characteristic(s) and/or upcoming tasks (see e.g. Paras. 143 and 195-196). Bitran similarly teaches that routine data is generated based on considering the user’s specific goals and scheduling (see e.g. Paras. 20-23 and 42). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to consider a user’s particular desired characteristic(s) and/or upcoming task(s), as taught by Dothie and/or Bitran, because doing so would advantageously provide a more customized recommendation to meet a particular user’s needs.

	Regarding Claim 28, Dothie teaches updating recommendations based on sensed data (i.e. effectiveness of and/or compliance to previous recommendations) (see Paras. 167, 175, 246, 262, 264 and claim 7). Similarly, Bitran teaches updating recommendations (see abstract, Paras. 42 and 64). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to continually update subsequent recommendations based on actual sensed data following previous recommendation(s) because it would allow for a continual improvement in the quality of the recommendations to more accurately address the user’s actual performance/status.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Crow as applied to claim 1 above, and further in view of US 2017/0215808 A1 to Shimol et al. (hereinafter “Shimol”).
	Regarding Claim 29, Crow teaches claim 1 as discussed above, but fails to teach synchronizing/aligning the timestamps of the two collected data sources. However, as an initial matter, the Examiner takes official notice that it was incredibly well known and commonplace in the medical diagnostic arts to synchronize/align timestamp data among a plurality of sensors as it is crucial for reliable integration/fusion of those multiple data sources and for drawing accurate conclusions therefrom. As one example of this, attention is drawn to Shimol which teaches aligning timestamps of datasets from EEG and PPG sensors via cross-correlation (see Para. 77). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to synchronize/align the timestamp data of all collected physiological data streams, as taught by Shimol, because doing so would enhance the accuracy of any analysis carried out on a combination of that data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dickinson ‘310: see Paras. 2, 81;
Westbrook ‘982: see Para. 49;
Xu ‘914: see Paras. 27, 29;
Bozkurt ‘012: see Para. 52;
Levendowski ‘558: see Para. 119;
Sankai ‘098: see abstract;
Cail ‘521: see Paras. 23, 61;
Luo ‘321: see Para. 61;
Kinnunen ‘367: see Para. 72;
Shoeb ‘505: see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792